department of the treasury internal_revenue_service washington d c ter rata may tax_exempt_and_government_entities_division uniform issue list xxx xxx xxx legend taxpayer a taxpayer b amount amount date date date financial advisor g financial_institution b financial_institution a financial_institution cc financial_institution d fund z ira p xxx xxx page ira q ira r ira s ira t ira u account x dear xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx this is in response to your request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age received a distribution of amount from ira p on date taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to his reliance on erroneous advice provided by financial advisor g taxpayer a further represents that amount has not been used for any other purpose taxpayer b age received a distribution of amount from ira q on date taxpayer b asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to her reliance on erroneous advice provided by financial advisor g taxpayer b further represents that amount has not been used for any other purpose taxpayer a decided to change his investment in ira p similarly taxpayer b decided to change her investment in ira q financial advisor g presented a loan investment opportunity to taxpayer a and taxpayer b on date taxpayer a moved amount out of ira p at financial_institution a in order to take advantage of this loan investment xxx page opportunity through self-directed_ira r at financial_institution b on date taxpayer b moved amount out of ira q at financial_institution a in order to take advantage of this loan investment opportunity through self-directed_ira s at financial_institution b taxpayer a entrusted the transfer of amount to financial advisor g taxpayer b entrusted the transfer of amount to financial advisor g instead of depositing amount into ira r then investing in the loan investment opportunity with fund z financial advisor g and a representative of fund z deposited the distributed assets of ira p directly into fund z’s account x a non-ira account with financial_institution c similarly instead of depositing amount into ira s then investing in the loan investment opportunity with fund z financial advisor g and a representative of fund z deposited the distributed assets of ira q directly into fund z's account x then financial representative g and the representative of fund z used the deposited amounts in account x to purchase investment notes from fund z directly self-directed_ira r would not accept the investment notes of fund z financial_institution b required that any assets within self-directed_ira r be purchased with funds already within ira r similarly self-directed_ira s would not accept the investment notes from fund z financial_institution b required that any assets within self-directed_ira s be purchased with fund already within ira s by the time financial advisor g realized his error the 60-day period to complete the tax-free rollovers had expired financial advisor g’s erroneous advice resulted in taxpayer a failing to deposit the distributed_amount into ira r within days of the distribution from ira p financial advisor g’s erroneous advice also resulted in taxpayer b failing to deposit the distributed_amount into ira s within days of the distribution from ira q financial advisor g acknowledged in writing that he provided erroneous advice because he misunderstood the procedures for acquiring the investment notes of fund z and placing them within a self-directed_ira upon discovery that amount was not invested in ira s taxpayer b arranged to deposit amount into self-directed_ira u at financial_institution d on date taxpayer b deposited amount into ira u at financial_institution d based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount upon discovery that amount was not invested in ira r taxpayer a arranged to deposit amount into self-directed_ira t at financial_institution d on date taxpayer a deposited amount into ira t at financial_institution d bo xxx page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions xxx page imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by his reliance on erroneous advice provided by financial advisor g resulting in his failure to deposit amount into ira r within days of being distributed from ira p the information presented and documentation submitted by taxpayer b with her assertion that her failure to accomplish a timely rollover of amount was caused by her reliance on erroneous advice provided by financial advisor g resulting in her failure to deposit amount into ira s within days of being distributed from ira q is consistent therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira p provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount into ira t such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code in addition pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira q provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount into ira u such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office xxx page if you wish to inquire about this ruling please contact xxx at xxx xxx xxxx please address all correspondence to se t ep ra t2 sincerely yours dnz la of w donz employee_plans technical group manager lejohn enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx
